UNITED STA'I`ES DIS'I`RICT COURT

 

DISTRICT oF NEW JERSEY
MELAN[E McoUIRE,
Civn Acnon No. 18-3411 (MAs)
Petitioner,
v. § MEMORANDUM AND 0R1)ER
THE ATToRNE¥ GENERAL oF '

THE STATE OF NEW JERSEY, et al.,

Respondents.

 

SHIPPl District ,ludge

Petitioner Melanie McGuire (“Petitioner”), filed an Amended Petition for Writ of Habeas
Corpus pursuant to 28 U.S.C. § 2254. (Am. Pet., ECF No. 3.) Pending before this Court is
Petitioner’s amended application seeking the appointment of counsel. (Pet’r’s Pro Bono Appl.,
ECF No. ll.) ln support of this application, Petitioner asserts that the habeas petition was
completed by inmate paralegals and that the claims raised therein are complex, requiring
investigation (Id.) Petitioner also generally urges that the Petition is meritorious (Id.)
Respondents filed an opposition arguing that Petitioner has coherently presented her claims, all of
which were fully raised and briefed before the New Jersey state courts. (Resp., ECF No. 12.)

A habeas petitioner has no constitutional or statutory right to representation by counsel.
Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir. l99l), superseded by statute on other grounds 28
U.S.C. § 2254(d). Nevertheless, under 18 U.S.C. § 3006A, courts may appoint counsel to habeas
petitioners if they are “i`mancially eligible” and if “the interests ofjustice so require.” 18 U.S.C.
§ 3006A(a)(2)(B). In determining whether the interests of justice support the appointment of

counsel, “the district court must first decide if the petitioner has presented a nonfrivolous claim

and if the appointment of counsel will benefit the petitioner and the court.” Reese, 946 F.2d at
263-64. Such an inquiry includes consideration of the petitioner’s likelihood of success on the
merits, the proceeding’s legal complexity, and the petitioner’s ability to investigate and present
her case. See, e.g., Fuscaldo v. Nogcm, No. 16-4198, 2016 Wl_. 5660436, at ='°1-2 (D.N.J. Sept. 28,
2016).

An appointment of counsel is not warranted at this time. Without reaching any conclusion
as to the ultimate merit of Petitioner’s claims, the Court observes that the issues are not particularly
complex, nor does it appear that Petitioner is lacking in ability to present her claims. Petitioner
has filed a coherent habeas petition and traverse Furthermore, the claims appear to have been
fully addressed in the New Jersey state courts, and thus will not require any factual investigation
beyond the underlying record. Consequently, the Court does not find that the interests of justice
require appointing counsel.

ITIs onchis /SM day or w 2019,

ORDERED that Petitioner’s amended application for the appointment of counsel (ECF

 

No. l l), is DENIED without prejudice; and it is further
ORDERED that the Clerk shall serve this Memorandum and Order on Petitioner by regular

U.S. mail.

MlanEL A.éiitpp
UNlTED STATES Dis'rmc'r JUDGE

T\.`J

